Case 19-50272-CTG Doc91 Filed 05/03/21 Page1of1

UNITED STATES BANKRUPTCY COURT

 

 

DISTRICT OF DELAWARE
In Re:
LSC WIND DOWN, LLC, CHAPTER 11
Debtor Case No. 17-10124 (KBO)
(Jointly Administered)
UMB BANK, N.A., as Plan Trustee,
Adversary Proceeding
Plaintiff No. 19-50272 (KBO)

Vs.

MEDIATOR’S CERTIFICATE OF COMPLETION
SUN CAPITAL PARTNERS V, LP. et al.,

Defendants

 

In accordance with this Court’s Order Assigning Adversary Proceeding to Mediation, dated
December 2, 2020, the undersigned reports that the mediation was held and completed on
April 15, 2021, and resolved in the following manner:

(a) The following parties were present remotely or by telephone connection:

(1) Plaintiff UMB Bank, as Plan Trustee and by counsel, Reid Collins & Tsai LLC (lead
counsel, Eric D. Madden).

(2) Defendants by officer and by counsel, Baker & McKenzie LLP (lead counsel Michael A.
Duffy).

(b) No party failed to appear or participate as ordered.

(c) The matter was not resolved and should proceed to trial.

Dated: April 30, 2021 Atl, Z Pings
7

Allan L. Gropper

115 Central Park West

New York, New York 10023
Cc: Counsel of Record 917-714-7605
